Exhibit 99 First Acceptance Corporation Reports Operating Results for the Three and Nine Month Periods Ended September30, 2015 NASHVILLE, TN, November 10, 2015 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the three and nine month periods ended September30, 2015. Operating Results Revenues for the three months ended September30, 2015 increased 34% to $87.6 million from $65.6 million in the same period in the prior year. Revenues for the nine months ended September30, 2015 increased 25% to $243.4 million from $195.3 million in the same period in the prior year.
